Citation Nr: 0524842	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for status post arthroscopic reconstructive surgery 
of the right shoulder, prior to May 1, 2003.

2.  Entitlement to an initial compensable evaluation for 
status post arthroscopic reconstructive surgery of the right 
shoulder, effective May 1, 2003.

3.  Entitlement to an initial evaluation in excess of 10 
percent for chronic low back strain.

4.  Entitlement to an initial compensable evaluation for 
traumatic arthritis of the thoracic spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to June 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Regional Office (RO) that granted service connection for a 
right shoulder disability, and assigned a 20 percent 
evaluation for it, effective June 18, 2001.  In addition, the 
RO granted service connection for an upper and lower back 
condition, and assigned a 10 percent rating.  The veteran 
filed a notice of disagreement with the evaluations assigned 
for these disabilities.  Based on the receipt of additional 
evidence, in November 2002, the RO proposed to reduce the 20 
percent rating for the veteran's right shoulder disability to 
a noncompensable evaluation.  The veteran was notified of 
this proposal by a VA letter dated later that month.  No 
response was received from the veteran, and the reduction was 
accomplished by rating decision dated in January 2003.  The 
noncompensable evaluation was effective May 1, 2003.  The 
November 2002 rating decision also recharacterized the 
veteran's service-connected back disability as chronic low 
back strain, evaluated as 10 percent disabling, and traumatic 
arthritis of the thoracic spine, evaluated as noncompensable.  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for chronic low back strain and entitlement to 
an initial compensable evaluation for traumatic arthritis of 
the thoracic spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 1, 2003, the residuals of the veteran's 
right shoulder disability were manifested by pain productive 
of functional impairment comparable to limitation of motion 
of the major arm to midway between the side and the shoulder 
level.

2.  Effective May 1, 2003, the veteran's right shoulder 
disability is manifested by pain productive of functional 
impairment comparable to limitation of motion of the major 
arm at shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for status post 
arthroscopic reconstructive surgery of the right shoulder 
have been met, prior to May 1, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).

2.  Effective May 1, 2003, the criteria for a 20 percent 
evaluation for status post arthroscopic reconstructive 
surgery of the right shoulder have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

If, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, the issue on appeal 
stems from a notice of disagreement with a rating decision 
which adjudicated entitlement to service connection for a 
right shoulder disability.  As adequate VCAA notice had been 
provided as to that issue by a VA letter issued in March 
2001, VA is not required to provide notice of the information 
and evidence necessary to substantiate the newly raised 
increased initial rating issue.  VAOPGCPREC 8-2003.

In any event, the Board notes that by letter dated in August 
2002, the veteran was provided VCAA notice with respect to 
his claim for an increased rating for his right shoulder 
disability.  Such notice advised him of the information and 
evidence needed to substantiate and complete his claim.  In 
this regard, VA informed the appellant of which information 
and evidence, if any, that he was to provide and which 
information and evidence, if any, VA would attempt to obtain 
on his behalf.  VA also requested that the appellant provide 
any evidence in his possession that pertained to the claim.  



Duty to Assist

With regard to the duty to assist, the record contains the VA 
outpatient treatment records and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a right shoulder 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the major extremity midway between the 
side and shoulder level.  When the limitation of motion of 
the major arm is to the shoulder level, a 20 percent 
evaluation is assignable.  Diagnostic Code 5201.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

As noted above, the RO assigned a 20 percent evaluation for 
the veteran's service-connected right shoulder disability, 
effective June 2001.  The veteran disagreed with this rating.  
Then, by rating action dated in January 2003, the RO reduced 
the evaluation for the right shoulder disability to 
noncompensable, effective May 2003.  The veteran claims that 
a rating in excess of 20 percent is warranted prior to May 1, 
2003, and that a compensable evaluation should be assigned 
subsequent to that date.

At the time of the VA examination in May 2001, the veteran's 
symptoms concerning his right shoulder included pain, 
weakness, stiffness and fatigue.  The veteran was reported to 
be right-handed.  An examination of the right shoulder 
revealed that flexion was pain free to 90 degrees, then with 
pain to 135 degrees; abduction was pain free to 90 degrees, 
then with pain to 135 degrees; external rotation was to 45 
degrees with pain; and internal rotation was to 45 degrees, 
limited by pain.  These findings demonstrate that the veteran 
was able to raise his arm to the shoulder level.  

The Board has also considered whether factors including 
functional impairment due to pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher 
rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  Although an 
increased rating is not warranted based solely on the 
limitation of motion of the right shoulder shown on VA 
examination, the objective evidence of pain, fatigue, 
weakness and lack of endurance shown on the VA examination 
and the findings of pain recorded when the veteran was seen 
at a VA outpatient treatment clinic in March 2002 and 
February 2003 provide a basis to find that there has been 
demonstration of functional impairment comparable to 
limitation of motion of the major arm to midway between the 
side and shoulder level.  As such, the evidence supports a 30 
percent evaluation, prior to May 1, 2003.  There is no 
clinical evidence of any other findings to support a rating 
higher than 30 percent.  

With respect to the claim that a compensable evaluation 
should be assigned effective May 1, 2003, the Board notes 
that the VA examination conducted in October 2002 clearly 
show that the veteran's range of motion had improved compared 
to the findings recorded in May 2001.  In this regard, it was 
specifically indicated that he had essentially full active 
range of motion, although some discomfort above the 
acromioclavicular joint was reported with prolonged use of 
the right upper extremity.  The Board observes that flexion 
of the right shoulder was from 0-170 degrees; abduction from 
0-165 degrees; extension from 0-40 degrees; adduction from 0-
40 degrees; internal rotation from 0-50 degrees; and external 
rotation was from 0-40 degrees.  When he was examined by the 
VA in October 2003, the range of motion of the right shoulder 
was less than demonstrated in October 2002.  Flexion was to 
140 degrees with pain.  Abduction was to 145 degrees with 
complaint of pain.  External rotation was to 65 degrees, and 
internal rotation was to 80 degrees.

The Board has again considered whether factors including 
functional impairment due to pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 (2004) would warrant a 
higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  
Although an increased rating is not warranted based solely on 
the limitation of motion of the right shoulder shown on VA 
examination, the objective evidence of pain shown on VA 
examination and the findings of positive impingement and 
apprehension noted at the VA outpatient treatment clinic in 
December 2004 provide a basis to find that there has been 
demonstration of functional impairment comparable to 
limitation of motion of the major arm at shoulder level.  As 
such, the evidence supports a 20 percent evaluation for the 
right shoulder disability from May 1, 2003.  There is no 
clinical evidence of any other findings to support a higher 
evaluation.  Accordingly, the Board concludes that the 
evidence supports a 20 percent rating for the right shoulder 
disability, effective May 1, 2003.


ORDER

An initial evaluation of 30 percent for status post 
arthroscopic reconstructive surgery of the right shoulder 
prior to May 1, 2003 is granted, subject to the governing law 
and regulations pertaining to the payment of monetary 
benefits.  

An initial evaluation of 20 percent for status post 
arthroscopic reconstructive surgery of the right shoulder 
effective May 1, 2003 is granted, subject to the governing 
law and regulations pertaining to the payment of monetary 
benefits.  


REMAND

By rating action dated in September 2001, the RO granted 
service connection for an upper and lower back condition, and 
assigned a 10 percent evaluation for it.  The veteran 
submitted a notice of disagreement with this determination in 
December 2001.  Thereafter, the RO, in a November 2002 rating 
decision, assigned a 10 percent rating for chronic low back 
strain and a noncompensable evaluation for traumatic 
arthritis of the thoracic spine.  The veteran asserts that a 
higher initial rating is warranted for his service-connected 
upper and lower back disabilities.  However, a statement of 
the case was not issued with respect to these claims.  Where 
a statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should issue a Statement of the 
Case reflecting its adjudication of the 
issues of entitlement to an initial 
evaluation in excess of 10 percent for 
chronic low back strain and entitlement 
to an initial compensable evaluation for 
traumatic arthritis of the thoracic 
spine.  The appellant should be afforded 
the appropriate period of time to 
respond.  The veteran and his 
representative are advised that only if a 
timely substantive appeal is received as 
to these issues will they be certified to 
the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


